 Case 1:20-cv-00094-JTN-SJB ECF No. 35 filed 05/20/20 PageID.438 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN


 TROY WILLIAM TINGLEY,

        Plaintiff,
 v.                                                                 Hon. Janet T. Neff

 MICHIGAN, STATE OF, et al.,                                        Case No. 1:20-cv-00094

        Defendants.


                                            ORDER

       This matter is before the Court on the request of the State defendants, YWCA defendants

and Defendant Nyela Bolden for a pre-motion conference (ECF Nos. 15, 16 and 31). On May 18,

2020, this matter was referred to Magistrate Judge Ellen S. Carmody by the Honorable Janet T.

Neff for handling of all matters under § 636(a) and § 636(b)(1)(A) and for submission of

recommendations on dispositive motions under § 636(b)(1)(B). Magistrate Judge Berens does not

require a motion conference before filing of dispositive motions, and refers the parties to

§ IV.A.1.a of the civil guidelines of the Honorable Janet T. Neff, which states: “[N]o pre-motion

conference is required before filing . . . a dispositive motion in a case referred to a magistrate

judge.” As such, the request for a pre-motion conference (ECF No. 15, 16 and 31) is dismissed as

moot. The State defendants, YWCA defendants and Defendant Nyela Bolden may file dispositive

motions.

       IT IS SO ORDERED.


Date: May 20, 2020                                          /s/ Sally J. Berens
                                                            SALLY J. BERENS
                                                            U.S. Magistrate Judge
Case 1:20-cv-00094-JTN-SJB ECF No. 35 filed 05/20/20 PageID.439 Page 2 of 2




                                     2
